BARHAM, Justice
(dissenting).
The trial court and the Court of Appeal found as a matter of fact after consideration of all the evidence that the plaintiff had not established that he was totally disabled within the contemplation of the Workmen’s Compensation Act. This court has attempted to find error of law, saying that the Court of Appeal failed to pass on the lay evidence. It is the obligation of the trial court and the appellate court to review all the evidence, and there is nothing in the record before us to indicate that either court failed to discharge its judicial function properly. If those courts decided to give little or no weight to the evidence of certain witnesses because of the question of credibility or relevance or quality, that is a fact-finding function which they are entitled to discharge. I see no reason to believe that we are better judges of the facts in this case than the trial judge and the judges of the Court of Appeal. I adhere to the results reached by them.